Exhibit 10.12

DON DAVID GOLD S.A. DE C.V.

Macedonio Alcala No. 201-105

Col. Centro, Oaxaca, Oaxaca

México, 1 july 2011

AMENDMENT 2 to PURCHASE CONTRACT

203-11CMX-020-1-P                

This contract is concluded on the 1st day of July 2011 (the “Effective Date”)
between DON DAVID GOLD S.A. DE C.V., Macedonio Alcala No. 201-105 Col. Centro,
Oaxaca, Oaxaca, Mexico (the “Seller”) and CONSORCIO MINERO DE MEXICO CORMIN MEX,
S.A. DE C.V., Reforma 115 piso 21, despacho 2102, Col. Lomas de Chapultepec,
Mexico D.F., Mexico (the “Buyer”).

The Effective Date of this Amendment shall be the 1st day of July 2011

SCOPE OF THE CONTRACT

The Seller agrees to sell lead concentrate and the Buyer agrees to buy lead
concentrate at the terms and conditions set out below:

 

DEFINITIONS    1 ounce means:    1 troy ounce of 31.1035 grams; 1 ton means:   
1 metric ton of 1,000 kilograms or 2204.62 lbs; 1 unit means:    1% of the dry
net weight; Affiliates means:    in relation to any company or corporation, a
Subsidiary or Holding Company of that company or corporation or any other
Subsidiary of that company or corporation or of that Holding Company;

Banking Day and Business

Day mean:

   any day except a Saturday or Sunday on which banks in the city of New York,
New York, USA, are generally open for the conduct of business;
Holding Company means:    in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary; IMO/BC Code
means:    the International Maritime Organisation Code of Safe Practice for
Solid Bulk Cargoes prevailing at the time of delivery;

INCOTERMS 2000

means:

   the 2000 edition of the standard trade definitions published by the
International Chamber of Commerce; LBMA means:    London Bullion Market
Association; LME means:    London Metal Exchange;

Month of Scheduled

Shipment (MOSS) means:

   in respect of any shipment of the concentrate, the calendar month in which
shipment has been scheduled as per the clause SHIPMENT or as otherwise agreed in
writing between the parties; Subsidiary means:    in relation to any company or
corporation, a company or corporation    which is controlled, directly or
indirectly, by the first mentioned company or corporation; more than half the
issued share capital of which is beneficially owned, directly or indirectly by
the first mentioned company or corporation; or which is a Subsidiary of another
Subsidiary of the first mentioned company or corporation; and for this purpose,
a company or corporation shall be treated as being controlled by another if that
other company or corporation is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body; US$ means:    the
lawful currency of the United States of America; Valid TML means:   
Transportable Moisture Limit valid for the current shipment; Valid FMP means:   
Flow Moisture Point valid for the current shipment.

 

           



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

QUANTITY AND QUALITY

100% of El Aguila lead concentrates production estimated between 150 and 200 wmt
per month, between July 2011 to December 2012

Pb 30-40%

Ag 6,000 – 7,000 gms

Au 25-40 gms

Zn 8-10 %

Sb 0.78%

Cd 0.09%

Bi 0.01%

As 0.2-0.3%

S 30%

Fe 10-15%

F 170-200 ppm

SiO2 4-5%

Hg 15-20 ppm

Ni 40-50 ppm

Te 20-30 ppm

Co 60-70 ppm

In the event the actual assays deviate from the contractual assays both parties
agree to discuss in good faith to reach a solution in line with prevailing
market terms.

The Concentrate shall otherwise be free from deleterious impurities harmful to
the smelting and / or refining processes and shall be able to withstand the
voyage, upon all customary forms of transportation, to the destination intended
by the Buyer. The Concentrate shall conform to all local regulations and the IMO
/ BC Code of Safe Practice for Solid Bulk Cargoes. Seller shall promptly present
valid TML, FMP and moisture certificates if so requested by Buyer.

DELIVERY

DAP (Delivery At Place) impala warehousing Manzanillo or Parity (Incoterms 2000)

All export charges and the cost of loading the concentrate into the carrying
vessel shall be for Buyer’s account, Seller shall have the right to collect the
16% VAT.

PRICE

Payments

Lead

Pay for 95% (ninety-five percent) of the final lead content, subject to a
minimum deduction of 3 (three) units, at the official London Metal Exchange cash
settlement quotation for Lead, as published in the Metal Bulletin in US$ and
averaged over the quotational period.

 

           

 

2



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

Silver

Pay for 95% (ninety-five percent), subject to a minimum deduction of 50 (fifty)
grams balance of the final silver content at the LBMA spot quotation for silver,
as published in the Metal Bulletin in US$ and averaged over the quotational
period.

Gold

Pay for 95% (ninety-five percent), subject to a minimum deduction of 1.5 (one
point five) grams balance of the final balance of the final Gold content at the
LONDON FINAL Quotation for gold, as published in the Metal Bulletin in US$ and
averaged over the quotational period.

Deduction

Treatment Charge

US$ 369 (US$ three hundred and sixty nine) per dry metric ton of the Concentrate
delivered basis DAP Manzanillo, Mexico or parity.

This treatment charge is based on an applicable lead price of US$ 2,300 per dry
metric ton and will be:

 

•  

Increased by US$ 0.10 for each US$ 1.00 (US$ one) the applicable lead price
exceeds US$ 2,300 per dry metric ton;

All fractions pro rata.

Refining Charges

Silver:                      US$ 2.6 (US$ two point six) per payable troy ounce
of silver.

Basis in a price of US $ 20 per ounce, and increase US$0.085 per each US 1.00/MT
the final Ag price is above US $20 (Twenty) per ounce

Gold:                        US$ 15.00 (US$ fifteen) per payable troy ounce of
gold.

Penalties

Arsenic + Antimony

US$ 3.00 (US$ three) per dry metric ton of the Concentrate for each 0.10 % (zero
point one percent) the final combined arsenic plus antimony content exceeds
0.7 % (zero point seven percent).

All fractions pro rata.

QUOTATIONAL PERIOD

The quotational period for all payable metals shall be the month following the
Month of arrival at the warehouse (M+1).

PAYMENT

All payments shall be made in US$ by telegraphic transfer.

 

           

 

3



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

Provisional Payment

90% (ninety percent) of the provisional invoice value of the Concentrate, based
on the final wet weight, final moisture, provisional assays and the metal
forward LME prices referred to the contractual QP at the date of invoice is
issued, shall be paid 10 (ten) calendar days after the truck to delivery to the
Manzanillo warehouse against the presentation of the following documents:

 

1. Holding certificate as per Appendix 1 hereto;

 

2. Seller’s provisional invoice;

 

3. Seller’s provisional weight and moisture certificate;

 

4. Seller’s provisional assay certificate;

 

5. Original Certificate of Origin issued and legalised by the local Chamber of
Commerce or EUR.1 certificate, if required.

Final Payment

Final payment shall be made by the party so owing latest 3 (three) Banking Days
after the date final assays, weights and prices are known against presentation
of the final invoice.

In case Seller is indebted to Buyer by reason of having received provisional
payment in excess of the amount of the final invoice, this difference shall be
re-paid by Seller to Buyer by telegraphic transfer within 3 (three) Banking Days
of final weights, final assays and final prices being known.

TITLE AND RISK

Title and Risk in the concentrate shall pass from seller to buyer when the
concentrate has been delivered to the buyer’s nominated warehouse in Manzanillo,
Mexico

WEIGHING, SAMPLING AND MOISTURE DETERMINATION

The operations of weighing, sampling and moisture determination shall be carried
out at the Manzanillo warehouse in the usual technical manner. The moisture and
the wet weight determined less a weight franchise of 0.5% (zero point five
percent) shall be final and binding for settlement purposes.

Seller and Buyer shall appoint an internationally recognised supervision company
on a joint basis to represent them during these operations. The costs of these
operations shall be shared equally between the parties.

The size of the lots for sampling purposes shall be approximately 30 (thirty
hundred) wet metric tons. Sample portions shall be made from each such sample
lot and distributed as follows:

 

•  

2 sets of sealed samples for the Seller;

 

•  

2 sets of sealed samples for the Buyer;

 

•  

1 set of sealed samples to be reserved by an internationally recognised
supervision company for eventual umpire purposes.

The final contents for all elements shall be calculated on a lot-by-lot basis.
The sum of the individual lot contents will constitute the total of the shipment

 

           

 

4



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

ASSAYING

Assays shall be determined by an independent laboratory at loading port and
shall be considered as finals for both parties

Seller and buyer will determine by mutual agreement one of the following
laboratories for assays determination, and will be chosen on a rotational basisi

Laboratory Services International B.V.

Geijssendorfferweg 54

3088 GK. Rotterdam

SGS Laboratory Services

Malledijk 18

3200 AE Spijkenisse

The Netherlands

Alfred H. Knight International Ltd.

Eccleston Grange

Prescot Road

St. Helens

Merseyside WA10 3BQ

England

Silver and gold assays shall be determined unadjusted for cupel absorption and
slag loss

FORCE MAJEURE

If either party is prevented, hindered or delayed from performing in whole or in
part any obligation or condition of this contract by reason of force majeure
(the “Affected Party”), the Affected Party shall give written notice to the
other party promptly and in any event within 3 (three) Business Days after
receiving notice of the occurrence of a force majeure event giving, to the
extent reasonably practicable, the details and expected duration of the force
majeure event and the quantity of Concentrate affected (the “Force Majeure
Notice”).

Provided that a Force Majeure Notice has been given, for so long as the event of
force majeure exists and to the extent that performance is prevented, hindered
or delayed by the event of force majeure, neither party shall be liable to the
other and the Affected Party may suspend performance of its obligations under
this contract (a “Force Majeure Suspension”). During the period of a Force
Majeure Suspension, the other party may suspend the performance of all or a part
of its obligations to the extent that such suspension is commercially
reasonable.

The Affected Party shall use commercially reasonable efforts to avoid or remove
the event of force majeure and shall promptly notify the other party when the
event of force majeure is terminated.

If a Force Majeure Suspension occurs, the time for performance of the affected
obligations and, if applicable, the term of this contract shall be extended for
a period equal to the period of suspension.

If the period of the Force Majeure Suspension is equal to or exceeds 3 months
from the date of the Force Majeure Notice, and so long as the force majeure
event is continuing, either party may, in its sole discretion and by written
notice, terminate this contract or, in the case of multiple deliveries under
this contract, terminate the affected deliveries. Upon termination in accordance
with this clause, neither party shall have any further liability to the other in
respect of this contract or, as the case may be, the terminated deliveries
except for any rights and remedies previously accrued under the Contract,
including any payment obligations.

 

           

 

5



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

“Force Majeure” means any cause or event reasonably beyond the control of a
party, including, but not limited to fires, earthquakes, lightning, floods,
explosions, storms, adverse weather, landslides and other acts of natural
calamity or acts of god; navigational accidents or maritime peril; vessel damage
or loss; strikes, grievances, actions by or among workers or lock-outs (whether
or not such labour difficulty could be settled by acceding to any demands of any
such labour group of individuals); accidents at, closing of, or restrictions
upon the use of mooring facilities, docks, ports, harbours, railroads or other
navigational or transportation mechanisms; disruption or breakdown of, storage
plants, terminals, machinery or other facilities; acts of war, hostilities
(whether declared or undeclared), civil commotion, embargoes, blockades,
terrorism, sabotage or acts of the public enemy; any act or omission of any
governmental authority; good faith compliance with any order, request or
directive of any governmental authority; or any other cause reasonably beyond
the control of a party, whether similar or dissimilar to those above and whether
foreseeable or unforeseeable, which, by the exercise of due diligence, such
party could not have been able to avoid or overcome. A party’s inability
economically to perform its obligations under the Contract shall not constitute
an event of force majeure.

This clause shall not apply to any obligations to pay, indemnify or provide
security or to any Concentrate for which vessel, truck or rail wagon space has
been booked, pricing has been established, the quotational period has commenced
or payment has been made unless the Buyer has expressly consented in writing.

SUSPENSION OF QUOTATIONS

The metal prices and currency quotations specified under this contract are the
quotations in general use for the pricing of the metal content of concentrate.

In the event that any of these price quotations cease to exist or cease to be
published or should no longer be internationally recognised as the basis for the
settlement of concentrate contracts, then upon the request of either party,
Seller and Buyer will promptly consult together with a view to agree on a new
pricing basis and on the date for bringing such basis into effect. The basic
objective will be to secure the continuity of fair pricing.

DISPUTE RESOLUTION

Any dispute arising out of or in connection with this contract, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the Rules of the New York Court of
International Arbitration (“NYCIA”), which Rules are deemed to be incorporated
by reference into this clause. The tribunal shall consist of three arbitrators,
all of whom shall have experience in shipping and trading matters. One
arbitrator shall be appointed by Buyer, one by Seller and a third by the
President of the NYCIA. The third arbitrator shall always be a practicing
barrister or solicitor. In case either party fails to nominate its arbitrator
then he will be appointed by the President of the LCIA. However, it is
understood that both parties shall be entitled to take any reasonable measures
for the protection of rights accrued to them by this contract without prejudice
to the provisions of this clause. The arbitration shall be held in New York, US.
The tribunal shall state in its award in detail the facts of the case and
reasons for its decision. The award shall be final and binding and not subject
to appeal.

CHOICE OF LAW

This contract shall be governed by and construed in accordance with New York
law.

The United Nations Convention on Contracts for the International Sale of Goods
(1980) shall not apply to this contract.

 

           

 

6



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

TAXES AND TARIFFS

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of origin shall be borne by the Seller.

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of discharge and/or the importing country shall
be borne by Buyer.

LICENSES

Seller undertakes that all the necessary export licences and all other
authorisations required for the Concentrate have been obtained (and/or will be
obtained) for the entire quantity covered by this contract. Seller furthermore
guarantees that such licences will remain in force for the full life of this
contract.

ASSIGNMENT

Without the prior written consent of the other party, which shall not be
unreasonably withheld, neither party may assign or create a trust or otherwise
transfer its rights or obligations under this contract in full or in part.

THIRD PARTY RIGHTS

Any person who is not a party to this contract may not enforce any term of it.
The parties agree that the Contracts (Rights of Third Parties) Act 1999 shall
not apply to this contract or any other agreement entered pursuant to it.

LIMITATION OF LIABILITY

Neither the Seller nor the Buyer shall be liable, whether in contract or in tort
or otherwise, for indirect, consequential or special damages or losses of
whatsoever nature, however caused.

Under no circumstances shall Buyer’s liability exceed the value of the
Concentrate as at the date of shipment.

INCOTERMS

Insofar as not inconsistent herewith INCOTERMS 2000 (and any later amendments
thereto) shall apply to this contract.

CHANGE OF CONTROL

In the event of any actual or prospective change in the organisation, control or
management of a party, including without limitation, a change to the majority
shareholding or privatisation or equivalent process, subject always to DEFAULT,
this contract will not be changed or in any way modified and shall continue in
full force and affect.

 

           

 

7



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

NOTICES

No notice or communication with respect to this contract shall be effective
unless it is given in writing and delivered or sent by facsimile or electronic
mail to the other party at the address set out herein, or to such other address
as each party otherwise notifies the other party.

Notices given by first class mail shall be deemed to have been delivered when
received. Notices sent by facsimile or electronic mail shall be deemed to have
been received upon completion of successful transmission if sent during normal
office hours at the place of receipt. Any facsimile or electronic mail
transmitted outside of normal office hours at the place of receipt shall be
deemed to have been received on the next Business Day.

All notices, requests and other communications hereunder shall be addressed:

 

If to Seller:   

DON DAVID GOLD S.A. DE C.V.

Macedonio Alcala No. 201-105

Col. Centro, Oaxaca, Oaxaca

Mexico

Phone: + 52 951 5216 82 58

If to Buyer:   

CONSORCIO MINERO DE MEXICO, CORMIN MEX, S.A. DE C.V.

Reforma 115 piso 21, despacho 2102

Col. Lomas de Chapultepec, del. Miguel Hidalgo

Mexico D.F., Mexico

Phone: +52 55 4021 69

WAIVERS

No waiver by Buyer of any right, power or remedy or of any provision of this
contract and no amendment of any provision of this contract shall be effective
unless and to the extent that it is expressly made and reduced to writing.

SEVERABILITY

The invalidity, illegality or unenforceability of any one or more of the
provisions of this contract shall in no way affect or impair the validity and
enforceability of the other provisions of this contract.

CONFIDENTIALITY

The existence of and terms of this contract shall be held confidential by the
parties save to the extent that such disclosure is made to a party’s banks,
accountants, auditors, legal or other professional advisers, or as may be
required by law, a competent court or a liquidator or administrator of a party,
or the other party has consented in writing to such disclosure.

ENTIRE AGREEMENT

This contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any previous agreements between the
parties relating to the subject matter. Each party acknowledges and represents
that it has not relied on or been induced to enter into this contract by any
representation, warranty or undertaking other than those expressly set out in
this contract. A party is not liable to the other party for a representation,
warranty or undertaking of whatsoever nature that is not expressly set out in
this contract.

 

           

 

8



--------------------------------------------------------------------------------

PURCHASE CONTRACT    203-11CMX-020-1-P               

 

FUTURE PRODUCTION

Both parties agree to discuss in good faith a commercial take off agreement for
the delivery of polymetallic concentrates (Cu/Au, Pb/Ag and Zn) to begin to be
shipped in June 2011, once the production is stabilized and the seller declared
the commercial production for each concentrate, copper, zinc and lead. The
discussion should be done during june 2011 by both parties in order to establish
a mutual agreement in good faith for the terms and conditions for the next
period.

International Market Terms from the main mining and smelter companies in the
world will be taken into consideration to determine the terms and conditions of
the take off agreement. The previous one will be subject to a satisfactory
agreement to both parties.

IN WITNESS WHEREOF the parties have executed this document as of the respective
dates specified below with effect from the Effective Date specified on the first
page of this document.

 

Accepted:        

LOGO [g365476ex10_12pg09a.jpg]

   

LOGO [g365476ex10_12pg09b.jpg]

DON DAVID GOLD. S.A. DE C.V..     CONSORCIO MINERO DE MEXICO (signed by fully
authorised signatory)     CORMIN MEX S.A. DE C.V.     (signed by fully
authorised signatory) Place and Date: Denver, 7/20/11     Place and Date:
Mexico,

 

           

 

9